Exhibit 10.1

 

(Non-employee Directors)

LITHIA MOTORS, INC.

RESTRICTED STOCK UNIT AGREEMENT

(Time Vesting)

 

This Restricted Stock Unit Agreement (“Agreement”) is entered into pursuant to
the 2013 Amended and Restated Stock Incentive Plan (the “Plan”) adopted by the
Board of Directors and Shareholders of Lithia Motors, Inc., an Oregon
corporation (the “Company”), as amended from time to time. Unless otherwise
defined herein, capitalized terms in this Agreement have the meanings given to
them in the Plan. Any inconsistency between this Agreement and the terms and
conditions of the Plan will be resolved in accordance with the Plan.

 

“Recipient”  

[_______________________________]

 

 

Number of Restricted Stock Units (“RSUs”)  

[_______]    

 

 

“Date of Grant” 

[_______], 20[___]







 

 

1.             GRANT OF RESTRICTED STOCK UNIT AWARD

 

1.1     The Grant. The Company hereby awards to Recipient, and Recipient hereby
accepts, the RSUs specified above on the terms and conditions set forth in this
Agreement and the Plan (the “Award”). Each RSU represents the right to receive
one share of Class A Common Stock of the Company (a “Share”) on an applicable
Settlement Date, as defined in Section 1.3 of this Agreement, subject to the
terms of this Agreement and the Plan.

 

1.2     Vesting. Subject to Recipient’s continued service to the Company as a
Director, the RSUs shall vest on the dates (each, a “Vesting Date”) and in the
amounts provided in the following table:

 

Vesting Date

Vesting of

Award

Vested RSUs

[May 1], 20[___]

[25]%

[_______]

[August 1], 20[___]

[25]%

[_______]

[November 1], 20[___]

[25]%

[_______]

[March 1], 20[___]

[25]%

[_______]

 

Notwithstanding anything herein to the contrary, the Award shall vest in full in
the event Recipient remains in service with the Company as a Director on the
date of a Corporate Transaction.

 

1.3     Settlement of RSUs. There is no obligation for the Company to make
payments or distributions with respect to RSUs except for the issuance of Shares
to settle vested RSUs after the applicable Vesting Date. The Company’s issuance
of one Share for each vested RSU (the “Settlement”) may be subject to such
conditions, restrictions and contingencies as the Committee shall determine.
Unless receipt of the Shares is validly deferred pursuant to the RSU Deferral
Plan effective January 1, 2012, RSUs shall be settled as soon as practicable
after the applicable Vesting Date (each date of Settlement, a “Settlement
Date”), but in no event later than March 15 of the calendar year following the
calendar year in which the Vesting Date occurs. Notwithstanding the foregoing,
the payment dates set forth in this Section 1.3 have been specified for the
purpose of complying with the short-term deferral exception under Section 409A
of the Internal Revenue Code of 1986, and to the extent payments are made during
the periods permitted under Section 409A (including applicable periods before or
after the specified payment dates set forth in this Section 1.3), the Company
shall be deemed to have satisfied its obligations under the Plan and shall be
deemed not to be in breach of its payment obligations hereunder.

  

 
 

--------------------------------------------------------------------------------

 

 

1.4     Termination of Recipient’s Service as a Director.

 

(a)     Forfeiture. In general, unless Recipient’s service to the Company as a
Director is terminated prior to death or Disability, the unvested RSUs shall be
forfeited upon the termination of such service unless, in the sole discretion of
the Committee, the Committee elects to accelerate Award vesting in whole or in
part. If as a result of such acceleration Recipient becomes partially vested in
his or her RSUs, the number of vested RSUs shall be rounded up to the next whole
RSU.

 

(b)     Death or Disability. If Recipient’s service to the Company as a Director
terminates as a result of Recipient’s death or Disability, Recipient shall
become fully vested in the entire Award. The Vesting Date for additional RSUs
vesting under this Section 1.4(b) shall be the date of Recipient’s death or
Disability.

 

Notwithstanding anything in this Agreement to the contrary, in no event will any
Settlement occur prior to the applicable Vesting Date (i.e., the Vesting Date
set forth in Section 1.2 unless the Vesting Date is earlier pursuant to Section
1.4 as a result of Recipient’s death or Disability).

 

2.             REPRESENTATIONS AND COVENANTS OF RECIPIENT

 

2.1     No Representations by or on Behalf of the Company. Recipient is not
relying on any representation, warranty or statement made by the Company or any
agent, employee or officer, director, shareholder or other controlling person of
the Company regarding the RSUs or this Agreement.

 

2.2     Tax Considerations. The Company has advised Recipient to seek
Recipient’s own tax and financial advice with regard to the federal and state
tax considerations resulting from Recipient’s receipt of the Award and
Recipient’s receipt of the Shares upon Settlement of the vested portion of the
Award. Recipient understands that the Company, to the extent required by law,
will report to appropriate taxing authorities the payment to Recipient of
compensation income upon the Settlement of RSUs under the Award and Recipient
shall be solely responsible for the payment of all federal and state taxes
resulting from such Settlement.

 

2.3     Agreement to Enter into Lock-Up Agreement with an Underwriter. Recipient
understands and agrees that whenever the Company undertakes a firmly
underwritten public offering of its securities, Recipient will, if requested to
do so by the managing underwriter in such offering, enter into an agreement not
to sell or dispose of any securities of the Company owned or controlled by
Recipient, including any the RSUs, provided that such restriction will not
extend beyond 12 months from the effective date of the registration statement
filed in connection with such offering.

 

3.             GENERAL RESTRICTIONS OF TRANSFERS OF UNVESTED RSUS

 

3.1     No Transfers of Unvested RSUs. Except for a transfer upon Recipient’s
death, Recipient agrees for himself or herself, his or her executors,
administrators and other successors in interest that none of the RSUs, nor any
interest therein, may be voluntarily or involuntarily sold, transferred,
assigned, donated, pledged, hypothecated or otherwise disposed of, gratuitously
or for consideration prior to their vesting in accordance with this Agreement.

  

 
2 

--------------------------------------------------------------------------------

 

 

3.2     Award Adjustments. The number of RSUs granted under this Award shall, at
the discretion of the Committee, be subject to adjustment under the Plan in the
event the outstanding shares of Common Stock are hereafter increased, decreased,
changed into or exchanged for a different number or kind of shares of Common
Stock or for other securities of the Company or of another corporation, by
reason of any reorganization, merger, consolidation, reclassification, stock
split up, combination of shares of Common Stock, or dividend payable in shares
of Common Stock or other securities of the Company. If Recipient receives any
additional RSUs pursuant to the Plan, such additional (or other) RSUs shall be
deemed granted hereunder and shall be subject to the same restrictions and
obligations on the RSUs as originally granted as imposed by this Agreement.

 

3.3     Invalid Transfers. Any disposition of the RSUs other than in strict
compliance with the provisions of this Agreement shall be void.

 

4.            PAYMENT OF TAX WITHHOLDING AMOUNTS. To the extent the Company is
responsible for withholding income taxes, upon the vesting of the Award
Recipient must pay to the Company or make adequate provision for the payment of
all Tax Withholding. If the Award is scheduled to vest during a period in which
trading is not permitted under the Company’s insider trading policy (a “Blackout
Period”), to satisfy the Tax Withholding requirement, Recipient irrevocably
elects to settle the Tax Withholding obligation for an Award that vests in a
Blackout Period by the Company withholding a number of Shares otherwise
deliverable upon vesting having a market value sufficient to satisfy the
statutory minimum tax withholding of Recipient. If the Company later determines
that additional Tax Withholding was or has become required beyond any amount
paid or provided for by Recipient, Recipient will pay such additional amount to
the Company immediately upon demand by the Company. If Recipient fails to pay
the amount demanded, the Company may withhold that amount from other amounts
payable by the Company to Recipient.

 

5.            MISCELLANEOUS PROVISIONS

 

5.1     Amendment and Modification. Except as otherwise provided by the Plan,
this Agreement may be amended, modified and supplemented only by written
agreement of all of the parties hereto.

 

5.2     Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by Recipient
without the prior written consent of the Company.

 

5.3     Governing Law. To the extent not preempted by federal law, this
Agreement and the rights and obligations of the parties hereunder shall be
governed by and construed in accordance with the internal laws of the State of
Oregon applicable to the construction and enforcement of contracts wholly
executed in Oregon by residents of Oregon and wholly performed in Oregon. Any
action or proceeding brought by any party hereto shall be brought only in a
state or federal court of competent jurisdiction located in the County of
Multnomah in the State of Oregon and all parties hereto hereby submit to the in
personal jurisdiction of such court for purposes of any such action or
procedure.

  

 
3 

--------------------------------------------------------------------------------

 

 

5.4      Arbitration. The parties agree to submit any dispute arising under this
Agreement to final, binding, private arbitration in Portland, Oregon. This
includes not only disputes about the meaning or performance of the Agreement,
but disputes about its negotiation, drafting, or execution. The dispute will be
determined by a single arbitrator in accordance with the then-existing rules of
arbitration procedure of Multnomah County, Oregon Circuit Court, except that
there shall be no right of de novo review in Circuit Court and the arbitrator
may charge his or her standard arbitration fees rather than the fees prescribed
in the Multnomah County Circuit Court arbitration procedures. The proceeding
will be commenced by the filing of a civil complaint in Multnomah County Circuit
Court and a simultaneous request for transfer to arbitration. The parties
expressly agree that they may choose an arbitrator who is not on the list
provided by the Multnomah County Circuit Court Arbitration Department, but if
they are unable to agree upon the single arbitrator within ten days of receipt
of the Arbitration Department list, they will ask the Arbitration Department to
make the selection for them. The arbitrator will have full authority to
determine all issues, including arbitrability, to award any remedy, including
permanent injunctive relief, and to determine any request for costs and expenses
in accordance with Section 5.5 of this Agreement. The arbitrator’s award may be
reduced to final judgment in Multnomah County Circuit Court. The complaining
party shall bear the arbitration expenses and may seek their recovery if it
prevails. Notwithstanding any other provision of this Agreement, an aggrieved
party may seek a temporary restraining order or preliminary injunction in
Multnomah County Circuit Court to preserve the status quo during the arbitration
proceeding.

 

5.5     Attorney Fees. If any suit, action, or proceeding is instituted in
connection with any controversy arising out of this Agreement or the enforcement
of any right hereunder, the prevailing party will be entitled to recover, in
addition to costs, such sums as the court or arbitrator may adjudge reasonable
as attorney fees, including fees on any appeal.

 

5.6     Headings. The headings of the sections and subsections of this Agreement
are inserted for convenience only and shall not constitute a part hereof.

 

5.7     Entire Agreement. This Agreement and the Plan embody the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and supersedes all prior written or oral communications
or agreements all of which are merged herein. There are no restrictions,
promises, warranties, covenants, or undertakings, other than those expressly set
forth or referred to herein.

 

5.8     No Waiver. No waiver of any provision of this Agreement or any rights or
obligations of any party hereunder shall be effective, except pursuant to a
written instrument signed by the party or parties waiving compliance, and any
such waiver shall be effective only in the specific instance and for the
specific purpose stated in such writing.

 

5.9     Severability of Provisions. In the event that any provision hereof is
found invalid or unenforceable pursuant to judicial decree or decision, the
remainder of this Agreement shall remain valid and enforceable according to its
terms.

 

5.10    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan. The Committee shall have the
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be final,
binding and conclusive upon Recipient and his or her legal representative in
respect to any questions arising under the Plan or this Agreement.

 

5.11    Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed duly given if delivered personally or by
courier service, or if mailed by certified mail, return receipt requested,
prepaid and addressed to the Company executive offices to the attention of the
Corporate Secretary, or if to Recipient, to the address maintained by the
personnel department, or such other address as such party shall have furnished
to the other party in writing.

 

5.12    Acceptance of Agreement. Unless Recipient notifies the Corporate
Secretary in writing within 14 days after the Date of Grant that Recipient does
not wish to accept this Agreement, Recipient will be deemed to have accepted
this Agreement and will be bound by the terms of this Agreement and the Plan.

  

 
4 

--------------------------------------------------------------------------------

 

 

5.13     No Right of Continued Service. Nothing contained in the Plan or this
Agreement shall be construed as giving Recipient any right to be retained as a
Director of the Company or in any other capacity.

 

 

Recipient and the Company have executed this Agreement effective as of the Grant
Date.

 

 

RECIPIENT

___________________________________________________

 

Signature

 

 

 

Type or Print Name:____________________________________

 

 

 

Social Security Number:_________________________________

 

 

 

 

 

 

COMPANY

LITHIA MOTORS, INC.

 

 

 

 

 

By: ________________________________________________

 

Name: ______________________________________________

 

Title: _______________________________________________

  

* Please take the time to read and understand this Agreement. If you have any
specific questions or do not fully understand any of the provisions, please
contact [___________] in writing.

 







 

5 

